On November 8, 2007, the Defendant was sentenced for COUNT I: Conspiracy to Commit Criminal Distribution of Dangerous Drugs, a felony, as specified in Sections 45-4-102 and 45-9-101, MCA; and COUNTS II and III: Criminal Distribution of Dangerous Drugs, a felony, as specified in Section 45-9-101, MCA, each committed within Rosebud County, Montana. As to Each Count of Conspiracy to Commit Criminal Distribution of Dangerous Drugs and Criminal Distribution of Dangerous Drugs, the Defendant is committed to the custody of the Montana Department of Corrections for a term of Ten (10) years, suspending Five (5) years on the terms and other conditions and requirements set forth in the Sentencing Order given November 8,2007. Each of the Three Counts running concurrent.
On December 13, 2012, the Court revoked the suspended sentence given November 8, 2007. The Defendant was sentenced for each of the Three Counts, commitment to the custody of the Montana Department of Corrections for a term of Five (5) years, suspending all but Thirty (30) days to be served on house arrest with electronic monitoring. The terms of incarceration, probation, and terms of sentence for Counts I, II and III shall run concurrent; and other terms and conditions outlined in the Revocation Sentencing Order given December 13, 2012.
On August 1,2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Attorney at Law. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
*73DATED this 26th day of September, 2013.
Done in open Court this 1st day of August, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.